DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a sensor system for an agricultural sprayer, classified in B05B 1/20; and
II. Claim 11-20, drawn to a method for adjusting the operating position of sensors of an agricultural sprayer, classified in A01M 7/0042.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as indoor spraying device.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During the return telephone conversation with Ms. TUILETUFUGA, KRISTEN on June 9, 2022, a provisional election was made without traverse to prosecute the invention I, where claims 1-10 read on the elected invention.  Affirmation of this election must be made by applicant in replying to this Office action.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other of the first boom section or the second boom section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 9, the phrase “vision-based” is akin to the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). In the instant case, paragraph [0030] of the Applicant original specification discloses radio detection and ranging (RADAR) sensor(s) and an ultrasonic sensor as examples of a vision-based sensor. The Examiner is unsure if the radio and ultrasonic waves are always visible. Furthermore, it is unclear if the “visibility” is visible to a pair of naked eyes or a special vision device is needed to determine what is and is not a “vision-based sensor.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 2019/0104721).
With respect to claim 1, Sullivan discloses a sensor system (Figs. 1-12) for an agricultural sprayer (100), comprising: 
a boom assembly (112 and 402); 
a sensor assembly (450, 436, 444 and 446. Fig. 4) supported on a portion (404, 406, 408 and 410) of the boom assembly, the sensor assembly comprising: 
a field sensor (450) movable relative to the portion of the boom assembly between an extended position (on third boom frame 410) and a retracted position (on left side of first boom frame 406), the field sensor being configured to (capable of) generate data indicative of one or more field conditions when in the extended position; and 
a sensor actuator (first actuator 444 and second actuator 446) configured to (capable of) move the field sensor relative to the portion of the boom assembly between the extended position and the retracted position; and 
a controller (304) communicatively coupled to the field sensor and the sensor actuator, the controller being configured to (capable of) control the sensor actuator to selectively move the field sensor relative to the portion of the boom assembly between the extended position and the retracted position (Paragraphs [0011] and [0015]), 
wherein the field sensor is spaced relative to the portion of the boom assembly by a first distance when the field sensor is in the extended position and is spaced apart relative to the portion of the boom assembly by a second distance when the field sensor is in the retracted position, the first distance being larger than the second distance (Fig. 4).
With respect to claim 2, Sullivan discloses wherein the boom assembly comprises a first boom section (404), a second boom section (406), and a fold actuator (414), the fold actuator configured to (capable of) actuate the second boom section relative to the first boom section between a boom working position (extended position) and a boom transport position (retracted position), and wherein the portion of the boom assembly is one of the first boom section or the second boom section.
With respect to claim 3, Sullivan discloses wherein the controller is configured to (capable of) control the sensor actuator to move the field sensor relative to the one of the first boom section or the second boom section between the extended position and the retracted position based at least in part on an input to control the fold actuator to actuate the second boom section between the boom working position and the boom transport position.
With respect to claim 4, Sullivan discloses wherein the sensor assembly further comprises a position sensor configured to (capable of) detect a position of the field sensor relative to the other of the first boom section or the second boom section, the controller being configured to (capable of) control the sensor actuator to move the field sensor relative to the one of the first boom section or the second boom section between the extended position and the retracted position based on the position of the field sensor relative to the other of the first boom section or the second boom section (Paragraphs [0011] - [0016]).
With respect to claim 5, Sullivan discloses wherein the field sensor has a field of view directable (can be directed) towards a field surface forward of the boom assembly relative to a direction of travel of the agricultural sprayer when the field sensor is in the extended position (Fig. 7. The actuator 704 may extend and retract a cylinder rod 708 in a fore and aft direction. Paragraph [0072]).
With respect to claim 6, Sullivan discloses wherein the field sensor has a field of view directable (can be directed) towards a field surface when the field sensor is in the extended position, the field of view of the field sensor being at least partially covered by a cover member (702 and 706) when the field sensor is in the retracted position.
With respect to claim 7, Sullivan discloses wherein the cover member is fixed relative to the portion of the boom assembly (Fig. 7).
With respect to claim 9, Sullivan discloses wherein the field sensor comprises a vision-based sensor (camera-based crop height sensor).
With respect to claim 10, Sullivan discloses the system further comprising a plurality of spray nozzles (442) fixedly coupled to the boom assembly, wherein the controller is further configured to (capable of) control a supply of agricultural product through the plurality of spray nozzles based at least in part on the data generated by the field sensor.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a sensor system: Beck, May, Rocks, Flamme, Pangels and Cantin et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752         
June 9, 2022